Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/21/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "print heat" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16 have dependency issues, as they rely on claims that have been canceled (i.e. claims 13 and 14).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 , 9, 11, 15, 16, 18, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest (20130208036).


    PNG
    media_image1.png
    458
    752
    media_image1.png
    Greyscale


Claim 1. Forrest teaches an organic vapor deposition device (par. 3), comprising: a print head (12), comprising: 
figure above and par. 11 teaches channel teaches organic material and carrier gas) configured to mix with the carrier gas (par. 11); 
a nozzle having a deposition outlet, in fluid communication with the source channel (please see figure above); and 
a shutter configured at least to open and close the deposition outlet (as seen in the figure above, portion 22 is opened and closed, the extent being controlled by pressurized air and springs 32); 
wherein the print heat is configured to allow the flow of carrier gas and the organic source material exit the deposition outlet when the shutter is in an open position, and to prevent the flow of carrier gas and the organic source material from exiting the deposition outlet when the shutter is in a closed position (the flow of deposited gas is allow/disallowed via the portion 22, spring 32 and pressurized gas).
Claim 8. Forrest teaches an organic vapor deposition device of claim 1, further comprising a substrate holder (16) positioned opposite the deposition outlet, configured to position a substrate such that when the shutter is in the open position, the organic source material is deposited on the substrate (please see figure above).
Claim 9. Forrest teaches an organic vapor deposition device of claim 8, further comprising at least one optical sensor ( 18 and 50) configured to gather data about a deposition pattern of the deposited organic source material (par. 19).
Claim 11. Forrest teaches an organic vapor deposition device of claim 8, wherein the substrate holder is configured to move in at least two dimensions in response to control signals from a controller (par. 11 teaches two dimensional translation of 16).
Claim 15. Forrest teaches an organic vapor deposition device of claim 13, wherein each of the plurality of print heads is in fluid communication with a different quantity of organic source material (par. 11 teaches one ore more sources; further, see 112 above).
Claim 16 Forrest teaches an organic vapor deposition device of claim 14, wherein all of the plurality of print heads are in fluid communication with the same flow of carrier gas (par. 14l further, see 112 above).
Claim 18. Forrest teaches an organic vapor deposition device of claim 1, wherein the shutter is positioned at the deposition outlet (please see figure above).
Claim 28. Forrest teaches an device produced by the method of claim 19, comprising: a substrate; an anode; a cathode; and an organic feature disposed between the anode and the cathode (par. 4 teaches this device is used to make OLEDs, which have the components recited in this claim).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 4 are objected to based on their dependency,

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 is objected to based on its dependency,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALEB E HENRY/Primary Examiner, Art Unit 2894